           Case 1:21-cv-06702-LAK Document 11 Filed 09/10/21 Page 1 of 5





                                              September 10, 2021
VIA ECF

Honorable Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

               Re: Giuffre v. Prince Andrew, Duke of York, Case No. 21-cv-06702-LAK

Dear Judge Kaplan:

        In advance of the telephone conference scheduled for Monday, September 13, in the above-
captioned matter, Plaintiff writes to update the Court on the status of service of process and
Plaintiff’s compliance with this Court’s order dated August 12, 2021.

    I.   Plaintiff’s Compliance With this Court’s Order Dated August 12, 2021.
       Prior to this Court’s order, on August 12, 2021, four days after filing Plaintiff’s complaint,
counsel sent a copy of the Summons and Complaint to the lawyers who we had reason to believe
represented Prince Andrew: Clare Montgomery of Matrix Chambers, Gary Bloxsome and Daniel
Cundy of Blackfords LLP, and Stephen Ferguson of the Chambers of Brian Altman QC and Jim
Sturman QC. Plaintiff’s counsel sent the Summons and Complaint to these attorneys by both email
and FedEx. Exs. A & B.
        Plaintiff’s counsel had reason to believe that the above-referenced attorneys either
currently represent or have recently represented Prince Andrew based on a June 8, 2020, statement
Blackfords LLP issued in response to former-U.S. Attorney Geoffrey Berman’s statement that
Prince Andrew had refused to cooperate with the Department of Justice’s investigation into Jeffrey
Epstein. Blackfords’ statement stated: “In January 2020, Blackfords LLP and instructed counsel,
Clare Montgomery QC and Stephen Ferguson, were commissioned to support HRH The Duke of
York in his desire to provide cooperation to the US authorities regarding the victims of the late
Jeffrey Epstein, should those authorities request his assistance.” Ex. C at 1.
        Plaintiff’s counsel also copied doy.office@royal.uk on the August 12, 2021, email
attaching the Summons and Complaint. See Ex. A. Upon information and belief, this email
address is the official email address of the Duke of York’s office. Immediately after sending the
August 12, 2021 email, Plaintiff’s counsel received an automatic reply from doy.office@royal.uk
stating, “Thank you for emailing The Duke of York’s office. This is an automatic
acknowledgement to tell you that we have received your email safely. Please do not reply to this
email.” Ex. D.
       Following this Court’s August 12, 2021, Order setting a teleconference, on August 13,
2021, counsel sent the Court’s Order to the above-referenced attorneys by email and FedEx. Exs.
E & F. Pursuant to the Court’s order, counsel also sent the Order to doy.office@royal.uk and the


                      
            Case 1:21-cv-06702-LAK Document 11 Filed 09/10/21 Page 2 of 5

                                              


Order, Summons, and Complaint to Prince Andrew at his home, the Royal Lodge in Windsor Great
Park by FedEx. Exs. E, G.
        On August 18, 2021, counsel for Plaintiff also sent Blair Berk the Order, Summons, and
Complaint by email and FedEx. Exs. H & I. According to several news outlets, Prince Andrew
has recently sought advice from Ms. Berk in connection with Plaintiff’s claims. On August 18,
2021, Ms. Berk responded to counsel’s email and stated that she was not authorized to accept
service on behalf of Prince Andrew. Ex. J.
        On August 19, 2021, Ms. Montgomery responded to counsel’s August 13, 2021, email,
stating that she was also not authorized to accept service on behalf of Prince Andrew. Ex. K.
Neither Blackfords nor Stephen Ferguson has responded to Plaintiff’s counsel’s email.

    II.   Prince Andrew was Properly Served the Summons and Complaint Pursuant to the
          Hague Convention.
        Pursuant to Rule 4(f)(1) of the Federal Rules of Civil Procedure, a foreign individual may
be served “by any internationally agreed means of service that is reasonably calculated to give
notice, such as those authorized by the Hague Convention on the Service Abroad of Judicial and
Extrajudicial Documents.” Both the United States and the United Kingdom are parties to the
Hague Convention. See https://www.hcch.net/en/states/hcch-members.
          A. Service Pursuant to the Laws of England and Wales.
        Article 10(c) of the Hague Convention provides that the “Convention shall not interfere
with the freedom of any person interested in a judicial proceeding to effect service of judicial
documents directly through the judicial officers, officials or other competent persons of the State
of destination.” In adopting Article 10, the member states of the Hague Convention essentially
“determined that states should be free to consent to additional methods of service within their own
borders, consistent with their own laws.” Koehler v. Dodwell, 152 F.3d 304, 307 (4th Cir. 1998);
see also Burda Media, Inc. v. Viertel, 417 F.3d 292, 300 (2d Cir. 2005) (the Hague Convention
authorizes “service pursuant to the internal laws of the state”).1
       Plaintiff has effected service on Prince Andrew in three ways that comply with Part Six of
England’s Civil Procedure Rules (“CPR”), which governs service in England and Wales and is
attached hereto as Exhibit L. First, on August 27, 2021, a process server served Prince Andrew in

1
              In reference to Article 10(c), the United Kingdom has declared that “documents for service
through official channels will be accepted in the United Kingdom only by the central or additional
authorities and only from judicial, consular or diplomatic officers of other Contracting States.”
Declaration                     of              the      United Kingdom ¶     D,       available      at
https://www.hcch.net/en/instruments/conventions/status-table/. This declaration, however, is
inapplicable here because forwarding the summons and complaint to a process server is not
“service through official channels.” See Koehler, 152 F.3d at 307. “In a footnote responding to a
letter requesting interpretation of the reservation to Article 10(c), the United Kingdom further
explains this reservation, confirming that the declaration does not preclude service ‘“directly”
through a competent person other than a judicial officer or official.’” In re Am. Int’l Grp., Inc. Sec.
Litig., 240 F.R.D. 608, 609 (S.D.N.Y. 2007).
                                                                2

          Case 1:21-cv-06702-LAK Document 11 Filed 09/10/21 Page 3 of 5

                                              


accordance with CPR 6.3(1)(C) and 6.9.2 ECF No. 10 ¶ 5. The process server made two attempts
to serve Prince Andrew at the Royal Lodge. On his first attempt on August 26, 2021, a police
officer met the process server at the main gates of the property, and the officer informed the process
server that he had been instructed not to allow anyone on the property for the purpose of serving
court papers or to accept service of any court papers. Id. ¶ 2. The process server again attempted
to serve Prince Andrew at the Royal Lodge on August 27, 2021. Id. ¶ 3. This time, the police
officer allowed the process server to leave the Summons and Complaint with him at the main gates
of the property, and stated that he would forward the Summons and Complaint to Prince Andrew’s
legal team. Id. This method of service complied with CPR 6.3(1)(C), which provides that a claim
form may be served by leaving it at a place specified in CPR 6.9. CPR 6.9(2) provides that when
a defendant does not provide an address at which he may be served, he may be served at his “usual
or last known residence.” The Royal Lodge is Prince Andrew’s last known residence. See ECF
No. 1 ¶ 13. On September 10, 2021, Plaintiff filed an affidavit of service stating that this method
of service had been effected. ECF No. 10.
        Second, on August 26, 2021, Plaintiff served Prince Andrew with a copy of the Summons
and Complaintat the Royal Lodge by means of City Sprint, a same-day courier service in London.
Ex. M. Third, Plaintiff served Prince Andrew with a copy of the Summons and Complaint via first
class post, mailed from Plaintiff’s counsel’s London office to the Royal Lodge on September 9,
2021. Ex. N. Both methods are effective service under CPR 6.3(1)(b), which allows for service
of a claim by “first class post, document exchange or other service which provides for delivery on
the next business day.” Accordingly, both methods constitute effective service under Article 10(c).
        Plaintiff’s mailing of the Summons and Complaint by first class post is also effective
service under Article 10(a), which “empowers litigants to effectuate service of process through
postal channels, provided that the State of destination does not object. . . . [T]he United Kingdom,
the State of destination in the instant case, did not object to Article 10(a), thereby rendering it
applicable here.” See EOI Corp. v. Med. Mktg. Ltd., 172 F.R.D. 133, 142 (D.N.J. 1997).
       B. Service Through the United Kingdom’s Central Authority.
        In addition to serving Prince Andrew by multiple methods that comply with the laws of the
England and thus Article 10(c) of the Hague Convention, Plaintiff is also in the process of serving
Prince Andrew through the United Kingdom’s Central Authority—the Foreign Process Section of
the Royal Courts of Justice. Article 3 of the Hague Convention states that an “authority or a
judicial officer competent under the law of the State” must forward the documents to be served to
the Central Authority. “[C]ourts uniformly have held that a party’s attorney so qualifies.” Micula
v. Gov’t of Romania, No. 17-CV-02332 (APM), 2018 WL 10196624, at *4 (D.D.C. May 22, 2018).
“If the Central Authority considers that the request does not comply with the provisions of the
present Convention it shall promptly inform the applicant and specify its objections to the request.”
Hague Convention Art. 4.




2
              Process servers are considered “competent persons” that may render service upon
individuals within the United Kingdom. Koehler, 152 F.3d at 307–08; In re Am. Int’l Grp., 240
F.R.D. at 609.
                                                         3

          Case 1:21-cv-06702-LAK Document 11 Filed 09/10/21 Page 4 of 5

                                             


        Plaintiff’s counsel submitted a Request for Service Abroad of Judicial Documents, along
with the Complaint, Civil Cover Sheet, Summons, and Order setting the telephone conference to
the Foreign Process Section by FedEx on August 16, 2021. Exs. O, P. On August 20, 2021, the
Foreign Process Section confirmed receipt of the documents for service, and indicated that it was
in the process of arranging service. Ex. Q. The Foreign Process Section did not indicate that
Plaintiff’s request that it serve Prince Andrew does not comply with the Hague Convention or that
it objected to the request.

III.   Blackfords’ Letter Dated September 6, 2021.
         We also bring to the Court’s attention a copy of a letter that Plaintiff’s counsel received
from one of Prince Andrew’s lawyers. On September 6, 2021, despite not responding to counsel’s
emails regarding accepting service on behalf of Prince Andrew, Gary Bloxsome of Blackfords sent
a letter to Senior Master Fontaine of the Central Authority, copying Plaintiff’s counsel. Ex. R. In
the letter, Mr. Bloxsome acknowledged that Prince Andrew is on notice of Plaintiff’s complaint
and that the Court has scheduled a conference for September 13, 2021. Id. at 1, 2; see also Ex. S
(Plaintiff’s response to Bloxsome reiterating the date of the upcoming conference). He also stated
that he was “not instructed to appear in the claim brought by Ms. Giuffre” or to accept service, and
that he was “still considering [Prince Andrew’s] legal position.” Ex. R at 1.
        Mr. Bloxsome criticizes Plaintiff’s attempts to serve Prince Andrew pursuant to the Hague
Convention. Although Mr. Bloxsome has not raised any issue with this Court, or indeed with
Plaintiff’s counsel directly, we thought it was appropriate to bring Mr. Bloxsome’s views to the
attention of the Court. We note that Mr. Bloxsome’s assertions are inconsistent with the Hague
Convention itself, as well as applicable authority interpreting the Convention.
         For example, Mr. Bloxsome states that Articles 10(b) and 10(c) govern service through the
Central Authority. But this is incorrect—Articles 3 through 6 govern service via the Central
Authority, and “Articles 8 and 10 provide for alternative methods of service and allow ratifying
states to decide whether they will object to the methods described.” See Koehler, 152 F.3d at 307.
Mr. Bloxsome also states that Plaintiff’s attorneys are not “judicial officers” who can forward
documents for service to the Central Authority, but as explained supra, “courts uniformly have
held that a party’s attorney so qualifies.” Micula, 2018 WL 10196624, at *4. Mr. Bloxsome
further states that the United Kingdom’s declaration to Article 10 means that requests for service
to the Central Authority must come only “from judicial, consular or diplomatic officers of other
Contracting States” rather directly from Plaintiff’s counsel. This is wrong because the United
Kingdom’s declaration to Article 10 only applies to Article 10, not to Articles 3 through 6
governing service via the Central Authority.
       We will address Mr. Bloxsome’s erroneous suggestion that a 2009 release in a case to
which Prince Andrew was not, and could not have been, a party somehow releases Prince Andrew
from the claims asserted in the Complaint if and when Prince Andrew actually asserts such an
affirmative defense.

IV.    Possible Service Under Rule 4(f)(3).
      Even if, contrary to fact, Plaintiff had not properly served Prince Andrew under the Hague
Convention, Rule 4(f)(3) provides that foreign individuals may also be served “by other means not
                                                  4

          Case 1:21-cv-06702-LAK Document 11 Filed 09/10/21 Page 5 of 5

                                              


prohibited by international agreement, as the court orders.” Fed. R. Civ. P. 4(f)(3). “As an initial
matter, it is not necessary to exhaust or demonstrate the impossibility of service under Rule 4(f)(1)–
(2) before resorting to service under Rule 4(f)(3).” NYKCool A.B. v. Pac. Int’l Servs., Inc., No.
12-CV-5754 LAK, 2015 WL 998455, at *3 (S.D.N.Y. Mar. 5, 2015) (Kaplan, J.); see also In GLG
Life Tech Corp. Sec. Litig., 287 F.R.D. 262, 266 (S.D.N.Y. 2012) (“[N]othing in Rule 4(f) itself
or controlling case law suggests that a court must always require a litigant to first exhaust the
potential for service under the Hague Convention before granting an order permitting alternative
service under Rule 4(f)(3).”). Alternative service pursuant to Rule 4(f)(3) by service on counsel
has been approved in countless cases in this District where service on counsel is virtually
guaranteed to provide notice of the lawsuit to the defendant, or where the defendant is already on
notice of the lawsuit.3
        Alternative service on Prince Andrew’s counsel is not merely likely to provide notice of
this lawsuit to Prince Andrew; it is absolutely clear it would provide such notice. Prince Andrew’s
attorneys at Blackfords, who he has apparently instructed to evade and contest service, have
confirmed that Prince Andrew himself already has notice of this lawsuit and is evaluating his
chances of success. And even if Blackfords had not confirmed as much, any other conclusion
would be implausible—reputable media outlets around the world reported on the filing of
Plaintiff’s complaint, and hundreds, if not thousands, of articles about this lawsuit have been
published. See, e.g., Ex. T (sample of media coverage).
                                               Respectfully yours,




                                               David Boies


cc:    Gary Bloxsome, Blackfords LLP (via email)
       Prince Andrew, Duke of York (via FedEx)





3
              See, e.g., NYKCool, 2015 WL 998455, at *4 (Kaplan, J.) (ordering service on counsel
under Rule 4(f)(3) where it was clear that defendant’s “lawyers are in touch with him” and it was
“difficult to imagine evidence more clearly demonstrating” defendant’s “interaction with his
lawyers”); Jian Zhang v. Baidu.com Inc., 293 F.R.D. 508, 515 (S.D.N.Y. 2013) (“[S]ervice on
Baidu’s counsel would satisfy the requirements of due process, as Baidu has actual notice of this
lawsuit and there is evidence of ‘adequate communication’ between Baidu and counsel in any
event.”); GLG Life Tech Corp. Sec. Litig., 287 F.R.D. at 267 (ordering service on counsel under
Rule 4(f)(3) where service on counsel was “virtually guaranteed to provide notice to” the
defendant).
                                                         5

